Citation Nr: 9923221	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 50 percent for service 
connected chronic paranoid schizophrenia prior to February 
18, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1983 to May 
1984.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

As part of his claim for service connection for an acquired 
psychiatric disorder, the appellant had requested a hearing 
before the RO.  The appellant failed to report for a hearing 
scheduled in August 1995, and in September 1995 his 
representative requested that a hearing be rescheduled.  The 
appellant failed to report for a hearing rescheduled in 
December 1996, and in January 1997 his representative 
requested that a hearing be rescheduled.  In February 1997, 
the Board granted service connection for an acquired 
psychiatric disorder.  The appellant has continued his appeal 
as to the effective date of a subsequent increase.  In 
various documents filed with the RO the appellant has 
specifically declined a hearing before the Board and has not 
raised the issue of another RO hearing.  The Board notes that 
the appellant repeatedly failed to appear before the RO at 
scheduled hearings and made requests for new hearings only 
after the scheduled dates had passed.  As the issue in no 
longer service connection, the Board holds that an RO hearing 
request is no longer pending.  

Service connection for a psychiatric disorder was denied in a 
September 1985 rating decision.  The RO specifically noted 
that the veteran did not serve 24 months and therefore 
presumptive service connection was not available.  The RO 
cited to 38 C.F.R. § 3.12a.  However, the RO did not cite to 
the specific exception contained in that regulation.  The RO 
is at liberty to review their prior decision and consider 
38 C.F.R. §§ 3.105(a) and 3.12a(d)(3) (1998).


FINDING OF FACT

Total disability due to schizophrenia was factually 
ascertainable as of the date of claim to reopen, August 17, 
1993.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation effective August 
17, 1993, for schizophrenia have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 
Diagnostic Code 9203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is the question of entitlement to 
a rating in excess of 50 percent prior to February 18, 1997.  
The issue may also be phrased as entitlement to an earlier 
effective date for a 100 percent evaluation.  The issue of 
entitlement to an earlier effective date for service 
connection is not before the Board.  This Board Member has 
requested that the RO review the prior decision denying 
service connection in light of the full provisions of 
38 C.F.R. § 3.12a.

Service connection for schizoaffective disorder was denied in 
a September 1985 rating decision.  The appellant failed to 
perfect a timely appeal.  That decision is final unless there 
is clear and unmistakable error.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991).  The appellant filed to reopen his claim 
on August 17, 1993 and in a July 1994 rating decision, the RO 
confirmed and continued the denial.  The July 1994 rating 
decision was appealed.

Service connection for schizophrenia was granted by the Board 
in February 1997.  In a March 1997 rating decision the RO 
effected the Board's decision and assigned a 50 percent 
evaluation from the date of receipt of the appellant's claim 
to reopen; August 17, 1993 (not August 19, 1993).  The 
appellant filed a Notice of Disagreement as to the 50 percent 
evaluation and perfected the appeal.  

In November 1998, the RO issued a rating decision that 
increased the appellant's evaluation for service connected 
acquired psychiatric disorder diagnosed as schizophrenia, 
chronic paranoid type from February 18, 1997, the date of the 
Board's decision that granted service connection.  The 
appellant has contended that the 100 percent evaluation 
should be assigned an effective date of August 17, 1993 the 
date of receipt of his reopened claim.  

The appellant perfected an appeal as to the initial 
assignment of a 50 percent evaluation from the date he filed 
a claim to reopen.  Since the November 1998 rating decision 
did not assign the 100 percent rating back to the date he 
filed the claim to reopen, the grant of an increase did not 
fully resolve the pending administrative appeal.  This claim 
remains pending analogous to AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Available records were obtained from all identified 
treatment sources, both private and VA psychiatric treatment 
facilities.  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (1998).

The RO selected February 18, 1997 as the effective date for 
the grant of a 100 percent evaluation.  After review of the 
evidence, the Board can find no document dated February 18, 
1997 that addresses a degree of impairment commensurate with 
a 100 percent evaluation.  For reasons entirely unknown to 
this Board Member, the RO selected the date of the Board's 
decision that granted service connection for schizophrenia.  
We will not speculate on the reason for such a selection but 
note that the selection of the date of a prior Board decision 
that granted service connection as the effective date of an 
increased rating has no basis in law or fact.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The appellant has been rated under the schedule for rating 
mental disorders, Diagnostic Code 9203 for schizophrenia, 
paranoid type.  The appeal period under consideration is 
between August 1993 and February 1997.  The criteria for 
evaluating schizophrenia disorder changed in November 1996.  
When a regulation changes after a claim has been filed but 
before the appeal process has been completed, the version 
most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. 
§ 5110.  The more favorable criteria (pre-1996) provides a 
100 percent evaluation when there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.

In July 1987 it was noted in a private record that the 
veteran had been unable to be employed for a period in excess 
of two years and he would continue to be disabled due to 
schizophrenia.

At a VA examination in May 1994 the appellant was obviously 
psychotic.  He had auditory hallucinations and occasional 
visual hallucinations.  He had delusions of persecution and 
ideas of reference.  He was extremely agitated during the 
interview.  Although oriented to person, place and time he 
became confused when asked a simple question.  He had 
loosening of associations and his affect was inappropriate.  
He was unemployable due to severe, chronic psychosis.

He was admitted to the Riverbend Center for Mental Health for 
a trial visit in March 1995.  He had been maintaining a 
strong denial and had lack of insight regarding his illness.  
He was chronically noncompliant with his medications and had 
a tendency to become violent when he was off them.  He had 
grandiose and paranoid delusions and had mood and anger 
control issues.  His Global Assessment of Functioning was 55.  
By June 1995 he still needed residential treatment.  
Riverbend reported that in January 1997 the appellant was 
showing deterioration and was disorganized in his speech.  He 
was admitted to Eliza Coffee Memorial Hospital for inpatient 
treatment in November 1997.  He was psychotic with 
disorganized thinking and paranoia.  His Global Assessment of 
Functioning score was 45.  After discharge he was 
noncompliant with his medications and he was admitted at the 
end of November 1997 to Eliza Coffee Memorial Hospital with 
increased hallucinations.  During that hospitalization he 
appeared hypomanic with pressured speech, irritability and 
agitation.  At times he demonstrated threatening behavior.  
He had some auditory hallucinations.

He was hospitalized at Eliza Coffee Memorial Hospital in 
January 1998 and on admission was extremely irritable with a 
short attention span.  He had destabilized while off his 
medications.  His Global Assessment of Functioning score was 
45.  After his discharge he was then committed by court order 
for inpatient psychiatric treatment at a VA Medical Center 
later in January 1998.  His Global Assessment of Functioning 
score was 45, with 50 being his highest score in the previous 
year.  During his admission he had tangential speech and 
delusional periods.  He was discharged in February 1998 and 
seen on an outpatient basis where his Global Assessment of 
Functioning score was said to be 55.  He was transferred to 
the VA Medical Center and started back on medication.  He was 
stabilized and discharged in July 1998.

A VA examination was conducted in October 1998.  The 
appellant denied current hallucinations but admitted to 
persistent delusions and suicidal and homicidal ideation 
without current plan or intent.  He was maintaining his 
personal hygiene.  His judgment, concentration, memory and 
insight were severely impaired.  His mood was depressed and 
his impulse control was severely impaired.  His psychotic 
symptoms were frequent and severe with no real periods of 
remission in the past year.  His Global Assessment of 
Functioning score was 41 and he was said to be unable to 
establish and maintain effective social or occupational 
relationships due to his psychosis.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the November 1998 rating decision the RO noted evidence 
that the appellant was unemployed, psychotic, and delusional.  
His memory, judgment, concentration and insight were severely 
impaired.  His mood was depressed and his schizophrenia was 
said to be severe, with a Global Assessment of Functioning 
score of 41.  This evidence was cited as the basis for a 100 
percent evaluation.

As of the date the claim to reopen was filed in August 1993, 
the medical evidence demonstrated that the appellant was 
unemployable, obviously psychotic and delusional.  He became 
confused when asked a simple question.  His mood was 
agitated.  He was said to have severe, chronic psychosis.  He 
was considered a danger at times.  

After comparing the medical evidence that supported the 100 
percent evaluation in November 1998 to the medical evidence 
as of the date the claim was filed in August 1993, the Board 
finds no basis to support the conclusion that on February 18, 
1997 the appellant's service connected schizophrenia 
underwent an increase in severity.  The medical evidence 
supports a finding that the service connected schizophrenia 
has been totally disabling during the period between August 
1993 and February 1997.  Accordingly, the evidence supports 
an effective date for a 100 percent evaluation from the date 
of the claim to reopen, August 17, 1993.  

Since service connection is in effect as of August 19, 1993 
and that decision was appealed, the RO must correct the error 
and assign the August 17 date.  Since service connection is 
not in effect prior to August 17, the Board cannot assign an 
effective date or an evaluation prior to the effective date 
of service connection.  The veteran is at liberty to 
challenge the prior denial of service connection on the basis 
of clear and unmistakable error.


ORDER

An effective date of August 17, 1993 for an assignment of a 
100 percent evaluation for service connected schizophrenia is 
granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

